Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-54 have been cancelled.
4. No claim has been amended. 
5. Claims 55-85 are re-numbered as claims 1- 31 are pending. 
            Allowable Subject Matter
6. Claim 55 is allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 55 is allowed allowed for reasons argued by applicant in page 9 of the Remarks, filed on January 12, 2022, and dependent claims 56-85 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Heitzberg (US pat. No 20070220092) prior art of record teaches receiving at least one message communicated from a user device of a first social network user, the least one message for initiating real-time telecommunication, wherein the first social network user is an initiator of the real-time telecommunication has a plan with an MNO (Mobile Network Operator). 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 55: 
providing an information repository that stores a device identifier for the first social network user; wherein the device identifier for the first social network user is stored in the information repository in response to a registration process that authenticates the first social network user and specifies the device identifier for the first social network user; in response to receiving the at least one message, querying the information repository and retrieving from the information repository the device identifier for the first social network user; and generating at least one message for communication to at least one gateway of the MNO, wherein the at least one message includes the device identifier for the first social network user retrieved from the information repository, wherein the device identifier for the first social network user is used by the least one gateway of the MNO in carrying out the real-time telecommunication. 

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laliberte, US20170325141, title “Mobile operator-mediated telephony-over-data system and implementation, and mobile smartphone-over-data device and computer-implemented environment therefor”
Zeira, US20160323248, title “ Methods, apparatus, systems and mechanisms for secure attribute based friend find and proximity discovery”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 2/11/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438